DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2021, 05/04/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 6 9, 10, 15 and subsequent dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 4, the limitation “wherein when the controller determines that the digital value does not correspond to any of the predetermined values, the controller determines that an error condition exists” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 6, the limitation “wherein the error condition is a missing battery pack or an unsupported battery pack” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 9, the limitation “wherein the controller is further operable to determine that the battery pack is an unsupported battery pack when the output value does not match any of the predetermined values” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 10, the limitation “wherein the controller is further operable to determine that no battery pack is installed when the output value is outside a range of the predetermined values” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 15, the limitation “when the value associated with the received battery identification signal does not correspond to one of the plurality of expected values, determining that no battery pack is installed in the emergency lighting system or that an unsupported battery pack is installed in the emergency lighting system; and communicating an indication of an error condition associated with a missing or unsupported battery pack” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0236551 (Sharrah) in view of US 2004/0189245 (Teraoka).

Regarding claim 1, Sharrah teaches a battery pack identification circuit (Fig. 8 circuit for measuring voltage to identify battery pack; Fig. 9A shows schematic flow diagram of determines battery types) [0094-0095], comprising: 
a voltage divider connected between a voltage bus and ground (Fig. 8 shows a voltage divider with R16 and R17 connected between a voltage bus B+ and a ground) [0094-0095], wherein the voltage divider includes a reference resistor and a battery pack resistor (Fig. 8 shows voltage divider comprising reference resistor R16 and battery pack resistor R17), a first terminal of the reference resistor is connected to the voltage bus and a second terminal of the reference resistor is connected to a first terminal of the battery pack resistor (Fig. 6-8 shows a first terminal of the reference resistor R16 connected to the voltage bus B+ and a second terminal of the reference resistor R16 is connected to a first terminal of the battery pack resistor R17 as shown in Fig. 6 that voltage bus B+ is connected to ground) [0094-00102]; 
an A/D converter, wherein an analog voltage between the reference resistor and the battery pack resistor is provided as an input to the A/D converter and the A/D converter outputs a digital value based on the analog voltage (Fig. 8 shows ADC converter wherein an analog voltage between the reference resistor R17 and battery pack resistor R16 is provided as an input to the ADC converter RAX and the ADC converter outputs a digital value based on the analog voltage) [0094-0096]; and 
a controller, wherein the controller reads the digital value output from the A/D converter and determines a type of battery pack based on the digital value (controller 410 reads the digital value output from the ADC converter and determines a type of battery pack based on the digital value) [0095-0096].
	However, Sharrah does not teach the battery pack resistor is installed in a battery pack.
	However, Teraoka teaches the battery pack resistor is installed in a battery pack (Fig. 1 shows battery pack resistor 17 to be installed in battery pack) [0068].
	It would have been obvious to one with ordinary skill in the art to have the battery pack resistor installed in a battery pack as taught by Teraoka in order to ensure that the battery pack comprises of the resistor that is used for identification of the battery pack in order to gauge the compatibility of the battery with the system in which it is to be operated, having the identification resistor installed in the battery pack stored in a compact packaging of the battery protected from outside environmental components that acts as damaging such as heat, thereby protecting the identifying information of the battery pack. 



Regarding claim 3, Sharrah teaches wherein the controller compares the digital value to a plurality of predetermined values to determine the type of battery pack (Fig. 9-10 shows the controller 410 compares the digital value to a plurality of predetermined values ie. .2.0V to determine the type of battery pack) [0096-0105].

Regarding claim 4, Sharrah does not teach wherein when the controller determines that the digital value does not correspond to any of the predetermined values, the controller determines that an error condition exists.
	However, Teraoka teaches wherein when the controller determines that the digital value does not correspond to any of the predetermined values, the controller determines that an error condition exists (display section 19 indicates the error condition using a light pulse communication circuit when the value does not correspond to any of the predetermined values) [0043-0050, 0068-0070].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention wherein when the controller determines that the digital value does not correspond to any of the predetermined values, the controller determines that an error condition exists as taught by Teraoka in order to ensure that the user of the device system is being updated on the error conditions of the battery.


Regarding claim 5, Sharrah does not teach wherein the controller transmits an indication of the error condition using a light pulse communication circuit.
	However, Teraoka teaches wherein the controller transmits an indication of the error condition using a light pulse communication circuit (display section 19 indicates the error condition using a light pulse communication circuit) [0043, 0068-0070]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention wherein the controller transmits an indication of the error condition using a light pulse communication circuit as taught by Teraoka in order to ensure that the user of the device system is being updated on the error conditions of the battery via visual medium of the light display. 

Regarding claim 6, Sharrah does not teach wherein the error condition is a missing battery pack or an unsupported battery pack.
However, Teraoka teaches wherein the error condition is a missing battery pack or an unsupported battery pack (display section 19 indicates the error condition when the battery pack is unsupported) [0043-0050, 0068-0073].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to wherein the error condition is a missing battery pack or an unsupported battery pack as taught by Teraoka in order to alert the user of the fact that the battery as inserted in the system is not compatible with the system thereby avoiding any damages to the circuitry. 

Regarding claim 7, Sharrah does not teach wherein the controller determines a battery charge current and a battery charge time for recharging a battery within the battery pack based on the type of battery pack, and controls a battery charger connected to the battery pack to recharge the battery using the battery charge current and the battery charge time.
	However, Teraoka teaches wherein the controller determines a battery charge current and controls a battery charger connected to the battery pack to recharge the battery using the battery charge current (battery charger charging the battery pack at the battery charging current as per the information and the battery is charged for the time it takes to charge the battery in the battery pack) [0043, 0068-0078].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention wherein the controller determines a battery charge current and controls a battery charger connected to the battery pack to recharge the battery using the battery charge current as taught by Teraoka in order charge the battery thereby ensuring that the battery is available for providing uninterruptible power supply. 
	However, Sharrah and Teraoko does not teach the battery charge time for recharging a battery within the battery pack. 
	However, Wu teaches the battery charge time for recharging a battery within the battery pack (battery information include battery charge time for recharging battery within the battery pack) [0023-0028]. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include the battery charge time for recharging a battery within the battery pack as taught Wu in order to ensure that the user is aware of the information regarding the charge time of the battery thereby ensuring that the battery is available with amount of power to provide uninterruptible power supply. 

Regarding claim 8, Sharrah teaches a battery pack identification circuit for an emergency lighting system (Fig. 6-9 shows the battery pack identification circuit for a portable light used in emergency situation) [0047-0050, 0070-0075, 0094-0105], comprising: 
a reference resistor, a first terminal of the reference resistor connected to a voltage bus and a second terminal of the reference resistor connected to a first connection point for a battery pack resistor (Fig. 6-8 shows a first terminal of the reference resistor R16 connected to the voltage bus B+ and a second terminal of the reference resistor R16 is connected to a first terminal of the battery pack resistor R17 as shown in Fig. 6 that voltage bus B+ is connected to ground) [0094-00102];
an A/D converter, wherein an input of the A/D converter is connected to the second terminal of the reference resistor (Fig. 8 shows ADC converter and the ADC converter takes in input RAX of the ADC converter is connected to the second terminal of the reference resistor R16) [0094-0097]; and 
a controller connected to an output of the A/D converter (controller 410 comprising comparator is connected to an output of the ADC converter as shown in Fig. 8) [0094-0102], 
wherein the controller is operable to read an output value from the A/D converter, compare the output value to a set of predetermined values that correspond to types of battery packs useable in the emergency lighting system (controller 410 comprising of comparator COMP operable to read an output value from the ADC converter RAX compare the output value to a set of predetermined values that correspond to types of battery packs useable in the emergency lighting system) [0047, 0070, 0100-0109, 0119], and determine a type of battery pack based on the output value (controller 410 reads the digital value output from the ADC converter and determines a type of battery pack based on the digital value) [0095-0096].
	However, Sharrah does not teach wherein the battery pack resistor is installed in a battery pack.
However, Teraoka teaches the battery pack resistor is installed in a battery pack (Fig. 1 shows battery pack resistor 17 to be installed in battery pack) [0068].
	It would have been obvious to one with ordinary skill in the art to have the battery pack resistor installed in a battery pack as taught by Teraoka in order to ensure that the battery pack comprises of the resistor that is used for identification of the battery pack in order to gauge the compatibility of the battery with the system in which it is to be operated, having the identification resistor installed in the battery pack stored in a compact packaging of the battery protected from outside environmental components that acts as damaging such as heat, thereby protecting the identifying information of the battery pack. 


Regarding claim 9, Sharrah does not teach wherein the controller is further operable to determine that the battery pack is an unsupported battery pack when the output value does not match any of the predetermined values.
	However, Teraoka teaches wherein the controller is further operable to determine that the battery pack is an unsupported battery pack when the output value does not match any of the predetermined values (control section 18 determining that the battery pack is unsupported battery pack when the output value does not match the predetermined values) [0042-0048, 0067-0076].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the controller is further operable to determine that the battery pack is an unsupported battery pack when the output value does not match any of the predetermined values as taught by Teraoka in order to ensure that the user is aware of whether a battery pack is incompatible with the system thereby avoiding damage to the circuitry and maintaining uninterruptible power supply by having the compatible battery. 


Regarding claim 10, Sharrah does teach wherein the controller is further operable to determine that no battery pack is installed when the output value is outside a range of the predetermined values.
	However, Teraoka teaches wherein the controller is further operable to determine that no battery pack is installed when the output value is outside a range of the predetermined values (determining an abnormal condition whereby the battery is not one or predetermined values thereby indicating that no compatible battery is being put in the system) [0040-0045, 0068-0073].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the controller is further operable to determine that no battery pack is installed when the output value is outside a range of the predetermined values as taught by Teraoka in order to effectively alert the user when there is no compatible battery in the system thereby maintaining uninterruptible power supply in the system. 


Regarding claim 11, Sharrah does not teach wherein the controller transmits an indication that the battery pack is unsupported using a light pulse communication circuit.
	However, Teraoka teaches wherein the controller transmits an indication that the battery pack is unsupported using a light pulse communication circuit (display section 19 indicates the error condition using a light pulse communication circuit) [0043, 0068-0070]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention wherein the controller transmits an indication that the battery pack is unsupported using a light pulse communication circuit as taught by Teraoka in order to ensure that the user of the device system is being updated on the error conditions of the battery via visual medium of the light display. 


Regarding claim 13, Sharrah does not teach wherein the controller is further operable for determining a battery charge current and a battery charge time for recharging a battery within the battery pack based on the type of battery pack and for controlling a battery charger connected to the battery pack to recharge the battery using the battery charge current and the battery charge time.
	However, Teraoka teaches wherein the controller is further operable for determining a battery charge current for recharging a battery within the battery pack based on the type of battery pack and for controlling a battery charger connected to the battery pack to recharge the battery using the battery charge current (battery charger charging the battery pack at the battery charging current as per the information and the battery is charged for the time it takes to charge the battery in the battery pack) [0043, 0068-0078].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention wherein the controller is further operable for determining a battery charge current for recharging a battery within the battery pack based on the type of battery pack and for controlling a battery charger connected to the battery pack to recharge the battery using the battery charge current as taught by Teraoka in order charge the battery thereby ensuring that the battery is available for providing uninterruptible power supply. 
	However, Sharrah and Teraoko does not teach the battery charge time for recharging a battery within the battery pack. 
	However, Wu teaches the battery charge time for recharging a battery within the battery pack (battery information include battery charge time for recharging battery within the battery pack) [0023-0028]. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include the battery charge time for recharging a battery within the battery pack as taught Wu in order to ensure that the user is aware of the information regarding the charge time of the battery thereby ensuring that the battery is available with amount of power to provide uninterruptible power supply. 

Claim(s) 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0236551 (Sharrah) in view of US 2004/0189245 (Teraoka) further in view of US 9812901 (Descarries).

Regarding claim 2, Sharrah and Teraoka does not teach further comprising circuitry for generating a reference voltage, wherein the A/D converter further includes an input for receiving the reference voltage.
	However, Descarries teaches further comprising circuitry for generating a reference voltage, wherein the A/D converter further includes an input for receiving the reference voltage (Fig. 6 shows the circuitry of voltage regulation which outputs regulated reference voltage level Vref that is supplied to the controller 210 to be used as reference voltage level Vref in the internal ADC converter) [Col 6 lines 40-57].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have circuitry for generating a reference voltage, wherein the A/D converter further includes an input for receiving the reference voltage as taught by Descarries in order to ensure that the reference voltage is adjusted according to the different battery pack type thereby ensuring that compatible battery is being used. 

Regarding claim 12, Sharrah and Teraoka does not teach further comprising circuitry for generating a reference voltage, wherein the A/D converter further includes an input for receiving the reference voltage.
	However, Descarries teaches further comprising circuitry for generating a reference voltage, wherein the A/D converter further includes an input for receiving the reference voltage (Fig. 6 shows the circuitry of voltage regulation which outputs regulated reference voltage level Vref that is supplied to the controller 210 to be used as reference voltage level Vref in the internal ADC converter) [Col 6 lines 40-57].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have circuitry for generating a reference voltage, wherein the A/D converter further includes an input for receiving the reference voltage as taught by Descarries in order to ensure that the reference voltage is adjusted according to the different battery pack type thereby ensuring that compatible battery is being used. 

Claim(s) 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0236551 (Sharrah) in view of US 2004/0189245 (Teraoka) further in view of US 2016/0126758 (Wu).

Regarding claim 14, Sharrah teaches a method for controlling an emergency lighting system (Fig. 6-9 shows the battery pack identification circuit for a portable light used in emergency situation) [0047-0050, 0070-0075, 0094-0105], comprising: 
receiving, by a controller of the emergency lighting system, a battery identification signal from a battery identification circuit (Fig. 8 circuit for measuring voltage to identify battery pack; Fig. 9A shows schematic flow diagram of determines battery types used in portable lighting system) [0047, 0070, 0094-0095], 
wherein the battery identification circuit includes a voltage divider connected between a voltage bus and ground (Fig. 8 shows a voltage divider with R16 and R17 connected between a voltage bus B+ and a ground) [0094-0095], the voltage divider includes a reference resistor and a battery pack resistor (Fig. 8 shows voltage divider comprising reference resistor R16 and battery pack resistor R17), a first terminal of the reference resistor is connected to the voltage bus and a second terminal of the reference resistor is connected to a first terminal of the battery pack resistor, and the reference resistor is associated with the emergency lighting system and the battery pack resistor is installed in a battery pack (Fig. 6-8 shows a first terminal of the reference resistor R16 connected to the voltage bus B+ and a second terminal of the reference resistor R16 is connected to a first terminal of the battery pack resistor R17 as shown in Fig. 6 that voltage bus B+ is connected to ground) [0094-00102];
comparing a value associated with the received battery identification signal to a plurality of expected values (Fig. 9A-B shows comparing a value associated with the received battery identification signal to a plurality of expected values) [0096-0105]; 
when the value associated with the received battery identification signal corresponds to one of the plurality of expected values, identifying a type of the battery pack installed in the emergency lighting system (controller 410 reads the digital value output from the ADC converter and determines a type of battery pack based on the digital value; Fig. 9A-B shows the value associated with the received battery identification signal and comparing to see if it corresponds to one of the plurality of expected values, identifying a type of battery pack installed in the portable light system) [0047, 0070, 0095-0096, 0100-0105].
based on the type of the battery pack installed in the emergency lighting system, determining a battery charge current (type of battery pack installed in the portable light system determining battery charge voltage which determines the load current according to battery type) [0097-0099, 0102-0105] and a battery charge time for the battery pack (battery run time is the battery charge time according to the type of battery determines how long the charge of the battery will last) [0099].
However, Sharrah does not teach during a charging mode, controlling a battery charger connected to the battery pack to use the battery charge current and the battery charge time for recharging a battery within the battery pack.
	However, Teraoka teaches during a charging mode, controlling a battery charger connected to the battery pack to use the battery charge current for recharging a battery within the battery pack (battery charger charging the battery pack at the battery charging current as per the information and the battery is charged for the time it takes to charge the battery in the battery pack) [0043, 0068-0078].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention during a charging mode, controlling a battery charger connected to the battery pack to use the battery charge current for recharging a battery within the battery pack as taught by Teraoka in order charge the battery thereby ensuring that the battery is available for providing uninterruptible power supply. 
	However, Sharrah and Teraoko does not teach the battery charge time for recharging a battery within the battery pack. 
	However, Wu teaches the battery charge time for recharging a battery within the battery pack (battery information include battery charge time for recharging battery within the battery pack) [0023-0028]. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include the battery charge time for recharging a battery within the battery pack as taught Wu in order to ensure that the user is aware of the information regarding the charge time of the battery thereby ensuring that the battery is available with amount of power to provide uninterruptible power supply. 


Regarding claim 15, Sharrah does not teach when the value associated with the received battery identification signal does not correspond to one of the plurality of expected values, determining that no battery pack is installed in the emergency lighting system or that an unsupported battery pack is installed in the emergency lighting system; and
 communicating an indication of an error condition associated with a missing or unsupported battery pack.
	However, Teraoka teaches when the value associated with the received battery identification signal does not correspond to one of the plurality of expected values, determining that no battery pack is installed in the emergency lighting system or that an unsupported battery pack is installed in the emergency lighting system (the value associated with the received battery identification signal does not correspond to one plurality of expected values indicating that a wrong battery has been attached) [0068-0076]; and
 communicating an indication of an error condition associated with a missing or unsupported battery pack (display section 19 indicates the error condition using a light pulse communication circuit) [0043, 0068-0073].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to when the value associated with the received battery identification signal does not correspond to one of the plurality of expected values, determining that no battery pack is installed in the emergency lighting system or that an unsupported battery pack is installed in the emergency lighting system; and communicating an indication of an error condition associated with a missing or unsupported battery pack as taught by Teraoka in order to alert the user of the fact that the battery as inserted in the system is not compatible with the system thereby avoiding any damages to the circuitry. 



Regarding claim 16, Sharrah does not teach wherein communicating an indication of an error condition comprises communicating the indication using a light pulse communication circuit.
	However, Teraoka teaches wherein communicating an indication of an error condition comprises communicating the indication using a light pulse communication circuit (display section 19 indicates the error condition using a light pulse communication circuit) [0043, 0068-0073]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention wherein communicating an indication of an error condition comprises communicating the indication using a light pulse communication circuit as taught by Teraoka in order to ensure that the user of the device system is being updated on the error conditions of the battery via visual medium of the light display. 

Regarding claim 17, Sharrah teaches further comprising: after receiving the battery identification signal, converting the battery identification signal to a digital signal having a digital value, wherein the value associated with the battery identification signal corresponds to the digital value (ADC circuit receives the battery identification signal RAX and converting said signal to digital signal having a digital value associated with the battery identification signal as shown in Fig. 9A-B) [0094-0106].

Regarding claim 18, Sharrah teaches further comprising: based on the type of the battery pack installed in the emergency lighting system, determining a recharge voltage for the battery (different type of battery pack installed in the portable lighting system is determined to have different terminal voltage ie. recharge voltage) [0047-0050, 0097-0105]; 
entering a standby mode and while in the standby mode controlling the battery pack to provide power to a load of the emergency lighting system (during standby mode the battery pack is controlled to be providing power to the electrical components of the circuit that are not the light 10) [0054-0056, 0077-0080];
 monitoring a charge level of the battery; and 
However, Sharrah does not teach when the charge level of the battery reaches the recharge voltage for the battery, entering a charging mode and controlling the battery charger to recharge the battery.
However, Teraoka teaches when the charge level of the battery reaches the recharge voltage for the battery, entering a charging mode and controlling the battery charger to recharge the battery (entering a charging mode when the battery requires it ie. charge level of battery reaches the recharge voltage for the battery) [0069-0073, 0083].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the charging mode whereby the battery is being recharged as taught by Teraoka in order to ensure that the battery is charged and ready to supply uninterruptible power to the system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836